UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-8222 Central Vermont Public Service Corporation (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation or organization) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont (Address of principal executive offices) 05701 (Zip Code) Registrant's telephone number, including area code (800) 649-2877 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.As of October 31, 2009 there were outstanding 11,690,300 shares of Common Stock, $6 Par Value. CENTRAL VERMONT PUBLIC SERVICE CORPORATION Form 10-Q for Period Ended September 30, 2009 Table of Contents PART I.Financial Information: Item 1. Financial Statements Condensed Consolidated Statements of Income 2 Condensed Consolidated Statements of Comprehensive Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 6 Condensed Consolidated Statement of Changes in Common Stock Equity 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk Controls and Procedures 41 Item 4. Controls and Procedures 42 PART II.Other Information: Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 5. Other Information 43 Item 6. Exhibits 43 SIGNATURES 45 Page 1 of 45 PART I. FINANCIAL INFORMATION Item 1.Financial Statements CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) (unaudited) Three months ended Nine months ended September 30 September 30 2009 2008 2009 2008 Operating Revenues $ 81,791 $ 83,767 $ 255,145 $ 259,478 Operating Expenses Purchased Power - affiliates 16,435 15,008 48,531 47,746 Purchased Power - other 21,241 25,123 69,360 76,573 Production 2,613 2,881 8,599 9,059 Transmission - affiliates 116 (1,396 ) 5,586 6,047 Transmission - other 6,575 5,304 17,335 13,625 Other operation 13,741 12,125 43,363 40,164 Maintenance 6,718 6,518 16,759 19,160 Depreciation 4,326 3,936 12,518 11,704 Taxes other than income 3,905 3,833 11,951 11,585 Income tax expense 905 3,120 4,541 5,825 Total Operating Expenses 76,575 76,452 238,543 241,488 Utility Operating Income 5,216 7,315 16,602 17,990 Other Income Equity in earnings of affiliates 4,320 4,043 13,196 12,242 Allowance for equity funds during construction 15 67 146 131 Other income 765 807 2,246 2,443 Other deductions (6 ) (1,301 ) (884 ) (3,466 ) Income tax expense (1,186 ) (1,467 ) (4,008 ) (4,350 ) Total Other Income 3,908 2,149 10,696 7,000 Interest Expense Interest on long-term debt 2,781 2,833 8,374 6,946 Other interest 154 183 451 1,718 Allowance for borrowed funds during construction (11 ) (33 ) (96 ) (64 ) Total Interest Expense 2,924 2,983 8,729 8,600 Net Income 6,200 6,481 18,569 16,390 Dividends declared on preferred stock 92 92 276 276 Earnings available for common stock $ 6,108 $ 6,389 18,293 $ 16,114 Per Common Share Data: Basic earnings per share $ 0.52 $ 0.62 $ 1.57 $ 1.56 Diluted earnings per share $ 0.52 $ 0.61 $ 1.57 $ 1.55 Average shares of common stock outstanding - basic 11,679,133 10,352,262 11,647,626 10,321,998 Average shares of common stock outstanding - diluted 11,717,218 10,422,143 11,685,795 10,399,062 Dividends declared per share of common stock $ 0.23 $ 0.23 $ 0.92 $ 0.92 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 2 of 45 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands) (unaudited) Three months ended Nine months ended September 30 September 30 2009 2008 2009 2008 Net Income $ 6,200 $ 6,481 $ 18,569 $ 16,390 Other comprehensive income, net of tax: Defined benefit pension and postretirement medical plans: Portion reclassified through amortizations, included in benefit costsand recognized in net income: Actuarial losses, net of income taxes of $1, $0, $2 and $1 1 0 2 1 Prior service cost, net of income taxes of $2, $2, $7 and $7 3 4 10 10 4 4 12 11 Portion reclassified to retained earnings due to change inthe benefit measurementdate: Prior service cost, net of income taxes of $0, $0, $0 and $2 0 0 0 4 0 0 0 4 Comprehensive income adjustments 4 4 12 15 Total comprehensive income $ 6,204 $ 6,485 $ 18,581 $ 16,405 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 of 45 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) (unaudited) September 30, 2009 December 31, 2008 ASSETS Utility plant Utility plant, at original cost $ 583,290 $ 554,506 Less accumulated depreciation 254,352 244,219 Utility plant, at original cost, net of accumulated depreciation 328,938 310,287 Property under capital leases, net 5,426 6,133 Construction work-in-progress 14,015 24,632 Nuclear fuel, net 1,561 1,475 Total utility plant, net 349,940 342,527 Investments and other assets Investments in affiliates 107,459 102,232 Non-utility property, less accumulated depreciation ($3,660 in 2009 and $3,657 in 2008) 1,881 1,786 Millstone decommissioning trust fund 4,890 4,203 Other 6,421 5,469 Total investments and other assets 120,651 113,690 Current assets Cash and cash equivalents 10,276 6,722 Restricted cash 5,309 3,636 Special deposits 17 1,006 Accounts receivable, less allowance for uncollectible accounts($2,865 in 2009 and $2,184 in 2008) 25,542 23,176 Accounts receivable - affiliates, less allowance for uncollectible accounts($0 in 2009 and 2008) 1,025 76 Unbilled revenues 15,186 18,546 Materials and supplies, at average cost 6,217 6,299 Prepayments 12,163 17,367 Deferred income taxes 1,050 0 Power-related derivatives 5,047 12,758 Other current assets 4,103 1,269 Total current assets 85,935 90,855 Deferred charges and other assets Regulatory assets 58,109 63,474 Other deferred charges - regulatory 2,753 9,980 Other deferred charges and other assets 4,720 5,467 Power-related derivatives 0 133 Total deferred charges and other assets 65,582 79,054 TOTAL ASSETS $ 622,108 $ 626,126 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 4 of 45 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) (unaudited) September 30, 2009 December 31, 2008 CAPITALIZATION AND LIABILITIES Capitalization Common stock, $6 par value, 19,000,000 shares authorized, 13,814,370 issued and 11,687,099 outstanding at September 30, 2009 and 13,750,717 issued and 11,574,825 outstanding at December 31, 2008 $ 82,886 $ 82,504 Other paid-in capital 71,588 71,489 Accumulated other comprehensive loss (216 ) (228 ) Treasury stock, at cost, 2,127,271 shares at September 30, 2009 and2,175,892 shares at December 31, 2008 (48,425 ) (49,501 ) Retained earnings 122,786 115,215 Total common stock equity 228,619 219,479 Preferred and preference stock not subject to mandatory redemption 8,054 8,054 Preferred stock subject to mandatory redemption 0 1,000 Long-term debt 178,300 167,500 Capital lease obligations 4,464 5,173 Total capitalization 419,437 401,206 Current liabilities Current portion of preferred stock subject to mandatory redemption 1,000 1,000 Current portion of long-term debt 5,450 5,450 Accounts payable 5,768 3,549 Accounts payable - affiliates 10,386 11,338 Notes payable 0 10,800 Nuclear decommissioning costs 1,476 1,431 Power-related derivatives 0 2 Other current liabilities 29,608 33,645 Total current liabilities 53,688 67,215 Deferred credits and other liabilities Deferred income taxes 53,808 45,314 Deferred investment tax credits 2,710 2,962 Nuclear decommissioning costs 7,463 8,618 Asset retirement obligations 3,177 3,302 Accrued pension and benefit obligations 47,741 51,211 Power-related derivatives 1,637 4,069 Other deferred credits - regulatory 8,952 17,696 Other deferred credits and other liabilities 23,495 24,533 Total deferred credits and other liabilities 148,983 157,705 Commitments and contingencies TOTAL CAPITALIZATION AND LIABILITIES $ 622,108 $ 626,126 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 5 of 45 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) Nine months ended September 30 2009 2008 OPERATING ACTIVITIES Net income $ 18,569 $ 16,390 Adjustments to reconcile net income to net cash provided by operating activities: Equity in earnings of affiliates (13,196 ) (12,242 ) Distributions received from affiliates 7,969 8,174 Depreciation 12,518 11,704 Deferred income taxes and investment tax credits 6,393 7,680 Regulatory and other amortization, net (118 ) (1,428 ) Non-cash employee benefit plan costs 4,791 4,065 Other non-cash expense, net 3,677 3,914 Changes in assets and liabilities: (Increase) decrease in accounts receivable and unbilled revenues (1,758 ) 758 Increase (decrease) in accounts payable 1,138 (4,488 ) Change in prepaid and accrued income taxes 3,974 (1,808 ) Decrease in other current assets 1,234 3,531 (Increase) decrease in special deposits and restricted cash for power collateral (1,683 ) 61 Employee benefit plan funding (6,863 ) (7,701 ) (Decrease) increase in other current liabilities (3,501 ) 4,579 Decrease (increase) in other long-term assets and liabilities and other 182 (396 ) Net cash provided by operating activities 33,326 32,793 INVESTING ACTIVITIES Construction and plant expenditures (21,263 ) (25,687 ) Investments in available-for-sale securities (3,279 ) (969 ) Proceeds from sale of available-for-sale securities 3,022 763 Return of capital from investments in affiliates 0 96 Other investing activities (450 ) (230 ) Net cash used by investing activities (21,970 ) (26,027 ) FINANCING ACTIVITIES Proceeds from issuance of common stock 1,318 1,817 Retirement of preferred stock subject to mandatory redemption (1,000 ) (1,000 ) Decrease in special deposits held for preferred stock redemptions 1,000 1,000 Common and preferred dividends paid (8,308 ) (7,393 ) Proceeds from issuance of first mortgage bonds 0 60,000 Repayment of notes payable 0 (53,000 ) Proceeds from borrowings under revolving credit facility 13,395 9,300 Repayments under revolving credit facility (13,395 ) (9,300 ) Debt issuance and common stock offering costs (67 ) (883 ) Proceeds from letter of credit 0 2,400 Payments for unremarketed revenue bonds 0 (2,400 ) Other financing activities (745 ) (382 ) Net cash (used) provided by financing activities (7,802 ) 159 Net increase in cash and cash equivalents 3,554 6,925 Cash and cash equivalents at beginning of the period 6,722 3,803 Cash and cash equivalents at end of the period $ 10,276 $ 10,728 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 6 of 45 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN COMMON STOCK EQUITY (in thousands, except share data) (unaudited) Common Stock Treasury Stock Accumulated Other Other Shares Paid-in Comprehensive Retained Issued Amount Shares Amount Capital Loss Earnings Total Balance, December 31, 2008 13,750,717 $ 82,504 (2,175,892 ) $ (49,501 ) $ 71,489 $ (228 ) $ 115,215 $ 219,479 Net income 18,569 $ 18,569 Other comprehensive income 12 $ 12 Common Stock Issuance costs (54 ) $ (54 ) Dividend reinvestment plan 48,621 1,076 $ 1,076 Stock options exercised 36,160 217 284 $ 501 Share-based compensation: Common & nonvested shares 2,400 14 29 $ 43 Performance share plans 25,093 151 (34 ) $ 117 Dividends declared: Common - $0.46 per share (10,719 ) $ (10,719 ) Cumulative non-redeemable preferred stock (276 ) $ (276 ) Amortization of preferred stock issuance expense 12 $ 12 Gain (Loss) on capital stock (138 ) (3 ) $ (141 ) Balance, September 30, 2009 13,814,370 $ 82,886 (2,127,271 ) $ (48,425 ) $ 71,588 $ (216 ) $ 122,786 $ 228,619 Page 7 of 45 CENTRAL VERMONT PUBLIC SERVICE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BUSINESS ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General Description of Business Central Vermont Public Service Corporation (“we”, “us”, “CVPS” or the “company”) is the largest electric utility in Vermont.We engage principally in the purchase, production, transmission, distribution and sale of electricity.We serve approximately 159,000 customers in 163 of the towns and cities in Vermont.Our Vermont utility operation is our core business.We typically generate most of our revenues through retail electricity sales.We also sell excess power, if any, to third parties in New England and to ISO-New England, the operator of the region’s bulk power system and wholesale electricity markets.The resale revenue generated from these sales helps to mitigate our power supply costs. Our wholly owned subsidiaries include Custom Investment Corporation, C.V. Realty, Inc., Central Vermont Public Service Corporation - East Barnet Hydroelectric, Inc. (“East Barnet”) and Catamount Resources Corporation (“CRC”).We have equity ownership interests in Vermont Yankee Nuclear Power Corporation (“VYNPC”), Vermont Electric Power Company, Inc. (“VELCO”), Vermont Transco LLC (“Transco”), Maine Yankee Atomic Power Company (“Maine Yankee”), Connecticut Yankee Atomic Power Company (“Connecticut Yankee”) and Yankee Atomic Electric Company (“Yankee Atomic”). Basis of PresentationThese unaudited interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S.
